Citation Nr: 0928248	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints, to include as, but not limited to, a symptom of 
fibromyalgia.

2.  Entitlement to service connection for a right knee 
disorder, to include as, but not limited to, a symptom of 
fibromyalgia.

3.  Entitlement to service connection for a left knee 
disorder, to include as, but not limited to, a symptom of 
fibromyalgia.

4.  Entitlement to service connection for a low back 
disability, to include as, but not limited to, a symptom of 
fibromyalgia.

5.  Entitlement to service connection for a neck disorder, to 
include as, but not limited to, a symptom of fibromyalgia.

6.  Entitlement to service connection for a right wrist 
disorder, to include as, but not limited to, a symptom of 
fibromyalgia.

7.  Entitlement to service connection for a bilateral hip 
disability, to include as, but not limited to, a symptom of 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 2004 to June 2005.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

The Veteran testified at a June 2009 hearing held before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing has been associated with the claims file.  The 
Veteran also submitted additional evidence at the hearing, 
along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, the November 2005 correspondence to 
the Veteran intended to satisfy the notice requirements of 
the VCAA was issued prior to the Dingess decision; to ensure 
full compliance with the VCAA, a new, complete notice letter 
should be provided to the Veteran.

Turning to the merits of the claim, the Board finds that the 
November 2005 examinations provided in connection with this 
claim are inadequate for rating purposes.  First, the 
examination requests failed to ask the VA doctors for an 
opinion regarding the connection of any claimed or diagnosed 
disability to service, and hence no opinions were offered.  
Second, the RTO failed to provide the examiners with the 
claims file, and hence no valid opinion could have been 
offered even if requested.  Remand is required in order to 
obtain a full and complete examination with appropriate 
medical opinions.

The Board notes that one VA examiner diagnosed a chronic 
systemic disorder, fibromyalgia, instead of finding 
disability of individual joints.  The Board notes that the 
Court has recently held that the Veteran is competent only to 
describe manifestations of disability in making a claim, and 
not diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
On remand, a VA examiner must specifically address whether 
any systemic disorder is related to service, and not limit 
the inquiry to a piecemeal consideration of individual 
joints.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
(regarding notice of assignment of 
effective dates and disability 
evaluations).

2.  The Veteran should be specifically 
asked to provide medical releases for the 
treatment records of Dr. PF at R 
Chiropractic Center and Dr. DTF at NJ S&S 
Medicine.  Upon receipt of such releases, 
the Ro should take appropriate steps to 
obtain those records on the Veteran's 
behalf.  In the alternative, inform the 
Veteran that he may submit the records 
directly to VA.

3.  Schedule the Veteran for VA Joints and 
Fibromyalgia examinations.  The claims 
file must be reviewed in conjunction with 
these examinations.  All testing indicated 
by the examiner as necessary to the 
examinations, to include but not limited 
to x-ray, MRI, and rheumatology blood 
tests, must be performed.

The examiners are asked to identify all 
current diagnoses of the shins, knees, low 
back, neck, right wrist, and/or hips 
individually, or of the musculoskeletal 
system generally.  The examiner should 
offer an opinion as to whether any 
currently diagnosed disability is at least 
as likely as not related to service.  A 
full and complete rationale is required 
for all opinions expressed.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




